Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

    Claims 1 - 20 are pending.  
   Claims 1, 14 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein generating a set of query requests for each data segment that includes a corresponding set of slice identifiers of a plurality of sets of slice identifiers, and wherein a data object is segmented into a plurality of data segments, such that a data segment is dispersed error encoded in accordance with a set of dispersed error encoding parameters in order to produce a set of encoded data slices, wherein each slice identifier includes a pillar index parameter based on an affiliated vault parameter, and wherein transmitting the set of query requests to a set of storage units affiliated with a storage network, and receiving sets of query responses from the storage units, and wherein obtaining a data identifier for data slice location identification, and wherein generating a storage record that includes a data identifier and an identity of a set of storage units, and wherein the set of storage units are identified based on accessing a data structure that includes a mapping of slice identifiers to a plurality of physical locations, facilitating migration of encoded data slices associated with the sets of slice identifiers when the storage record compares unfavorably to a storage record requirement, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 13 are allowed due to allowed base claim 1.  
Claims 15 - 20 are allowed due to allowed base claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                               7-13-2022Primary Examiner, Art Unit 2452